                      Case 2:10-cv-01224-JCM-VCF Document 136 Filed 07/22/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7     CHARDE EVANS,                                          Case No. 2:10-CV-1224 JCM (VCF)
                 8                                            Plaintiff(s),                       ORDER
                 9             v.
               10      WAL-MART STORE, INC.,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of Charde Evans v. Wal-Mart Stores, Inc., case

               14      number 2:10-cv-01224-JCM-VCF.
                              On July 8, 2020, this court entered its final approval of the parties’ class action settlement.
               15
                       (ECF No. 135). The parties’ proposed order was adopted. (ECF No. 132).
               16
                              The parties are ordered to file dismissal paperwork as appropriate to close this matter
               17
                       within seven (7) days of the entry of this order. Failure to do so may lead to sanctions.
               18
                              Accordingly,
               19
                              IT IS SO ORDERED.
               20
                              DATED July 22, 2020.
               21
               22
                                                                     __________________________________________
               23                                                    UNITED STATES DISTRICT JUDGE
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
